AMENDMENT NO. 2 TO THE
2003 OMNIBUS INCENTIVE COMPENSATION PLAN





The Alpharma Inc. 2003 Omnibus Incentive Compensation Plan (the "Plan") is
hereby amended effective as of October 1, 2006, as follows:





1. Section 4.2 of the Plan is hereby amended by adding the following new
paragraph after the second paragraph thereof:

"Notwithstanding anything in this Section 4.2 of the Plan that may suggest
otherwise, if one of the events described in the first paragraph hereof is
determined by the Committee to be an equity restructuring under FASB Statement
No. 123 (revised 2004), Shareholder Based Payment, then the Committee shall make
such adjustments to the terms of existing Awards as are necessary to prevent
dilution of such Awards."




2. Section 17.2 of the Plan is hereby amended by adding the following
immediately after the first sentence thereof:

"Notwithstanding the foregoing, if as a result of an unusual or nonrecurring
event (including, without limitation, the events described in Section 4.2
hereof), which event is determined by the Committee to be an equity
restructuring under FASB Statement No. 123 (revised 2004), Shareholder Based
Payment, then the terms and conditions of the Awards shall be appropriately
adjusted by the Committee in order to prevent dilution of the benefit or
potential benefits intended to be available under the Plan."

